Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/270,491, the amendment filed on 1/20/2021 is herein acknowledged. Claims 1-12 have been amended and claims 1-20 are pending.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov et al. (US 2008/0126686) in view of Barkley et al. (US 8,725,928), Ozawa et al. (US 2007/0201294 A1),Tanaka et al. (US 2013/0124888) and Boysan et al. (US 2016/0225459).
As per claim 1. A solid state memory system comprising: an interface circuit;… a dynamic power limit command through the interface circuit… controlling reduced voltage writes, and error control operations, providing continued operation based on the dynamic power limit command; [Sokolov teaches “while in power-saving mode, the controller may write the data in a manner that saves power by writing at low-bit density, low voltage” (par. 0017) “power-saving mode… invoked by a power control input… to controller… invoked by host processor 24” (par. 0031) “controller may also have high-throughput and high-reliability modes of operation, which are typically invoked by host processor 24 in response to application requirements” (par. 0033)  “if controller 28 determines… that line power is off, it write the data to memory array 26 in power-saving mode… the controller chooses one or more memory units whose power consumption characteristics… indicate that they will require relatively low power to write… The selected memory units… may be those that require relatively low voltage and low power” (par. 0037) “Reducing the strength of pre-processing algorithm (such as ECC…)… the computing power that must be invested in implementing the code. Reducing the strength of the code may mean using a simpler code or no code at all. In this way, the power consumed by the controller itself in code computation is reduced” (par. 0041) (see par. 0017)]
a non-volatile memory array coupled to the interface circuit; [Sokolov teaches non-volatile memory array 26 (fig. 1 and related text; par. 0021)]
… the power manager unit configured to adjust voltages for read, write, erase, and… [Sokolov teaches “controlling the power consumption of the memory. These methods are typically implemented in a memory controller, which handles requests by a host processor to write to, erase and read from the memory. In deciding how to handle write requests” (par. 0016) “while in power-saving mode, the controller may write the data in a manner that saves power by writing at low-bit density, low voltage” (par. 0017) and where the memory has a low power mode (par. 0031) and a full power mode (par. 0036)]
a data error detection-and-correction unit, coupled to the power manager unit, configured to pause correction of error data, select a low power error correction code unit, enable a reduced ECC array, switch from error detection- and-correction to error detection, or a combination thereof in response to the dynamic power limit command [Sokolov teaches “power saving mode” (par. 0031) where “Reducing the strength of pre-processing algorithm (such as ECC…)… the computing power that must be invested in implementing the code. Reducing the strength of the code may mean using a simpler code or no code at all. In this way, the power consumed by the controller itself in code computation is reduced” (par. 0041)].  
	Sokolov does not expressly disclose a device processor, coupled to the interface circuit, configured to receive a dynamic power limit command through the interface circuit and update a metadata log based on the dynamic power limit command, update the metadata log with an adjusted threshold for controlling reduced voltage writes… a power manager unit, coupled to the device processor, configured by the device processor, wherein the device processor loads registers in the power manager unit to alter an operating configuration of the non-volatile memory array to meet the requirement of the dynamic power limit command received by the device processor,… monitoring a voltage feedback in order to verify the dynamic power limit command is not exceeded. 
	Regarding the limitations of the configuration of a device processor, coupled to the interface circuit… a power manager unit, coupled to the device processor, configured by the device processor loading register in the power manager unit to alter an operating configuration, Barkley teaches [an electronic device include a processor 205 and a power management device 215 where “Processor 205 may control power management device 215 to provide a certain amount of available current to nonvolatile memory 210 during a write operation… Processor 205 may determine a write speed setting for nonvolatile memory 210 and may control power management device 215 to provide the necessary current to achieve such a write speed to nonvolatile memory 210.  Processor 205 may comprise a write speed processing element to determine a write speed speeding from a configuration register of a nonvolatile memory and to control performance of one or more write operations to the nonvolatile memory” (col. 4, lines 1-29; fig. 2 and related text) where the registers to control write speed which in turn controls current provided by power management devices are taught as part of nonvolatile memory 100 (fig. 1 and related text); however, it would have been obvious to one having ordinary skill in the art to have register in the power manager unit instead since it has been held that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, and doing so would at least provide the benefits of flexibility of design. Additionally, Tanaka teaches a setting register 80 in flash memory power supply circuit (fig. 69 and related text) where “The voltage state monitoring unit is further provided with a setting register for retaining a comparative value of the state of power supply (driving rate) of the voltage generating unit (power supply state comparative value) inputted from outside to be set, and a logic comparator circuit for comparing the contents of the status registers provided in plural stages to contents of the setting register to activate the power supply state notifying signal when the former is equal to or larger than the latter and outputs the activated power supply state notifying signal to the flash memory controller.” (par. 0825)].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of power management in a memory device as taught by Sokolov to have the power management subsystem configured as including a processor and a power management device which is controlled by the processor as taught by Barkley since it is well known to implement control circuits as including a processor as evidenced by Barkley and doing so would provide the benefits of [efficient power management implementations].  
The combination of Sokolov and Barkley does not expressly disclose update a metadata log based on the dynamic power limit command, update the metadata log with an adjusted threshold for controlling reduced voltage writes… monitoring a voltage feedback in order to verify the dynamic power limit command is not exceeded.
With respect to the limitations update a metadata log based on the dynamic power limit command, update the metadata log with an adjusted threshold for controlling reduced voltage writes, Ozawa teaches [“The data processor 23 writes down a voltage adjusting data (a received voltage level) corresponding to the voltage adjust signal S14 in the flash memory 22, which replaces the initial data (initial setting level).” (par. 0043)].
Before the effective date of the invention, it would have been obvious to modify the system/method of the combination of Sokolov and Barkley to include a metadata log based on the dynamic power limit command, update the metadata log with an adjusted threshold as taught by Ozawa for controlling reduced voltage writes such as those taught by Zokolov since doing so would provide the benefits of [“a power supply device, and a control method thereof where the voltage outputs to be supplied to a variety of devices can be set up to optimum levels rapidly and efficiently” (par. 0011)].
The combination of Sokolov, Barkely and Ozawa does not expressly disclose monitoring a voltage feedback in order to verify the dynamic power limit command is not exceeded; however, regarding these limitations, Tanaka teaches [“A power supply circuit for memory system… monitors its own internal state as controlled by the flash memory controller, and transmits a monitoring result (state of power supply (driving rate)) to the flash memory controller. The flash memory controller uses the received monitoring result (state of power supply (driving rate)) to control the power supply voltage. Such a constantly performed feedback and feedforward enable to control the power supply voltage in a realistic, dynamic, and a fine-tuned manner” (par. 0715). “The voltage generating unit for reading and the voltage state monitoring unit for reading are associated with each other, the voltage generating unit for writing/erasing and the voltage state monitoring unit for writing/erasing are associated with each other, and the voltage generating unit for verifying and the voltage state monitoring unit for verifying are associated with each other. These voltage generating units respectively have different reference voltages. The plurality of types of power supply circuits for process execution are independently controlled and operated by the flash memory controller” (par. 0725).“The flash memory controller controls a power supply of the voltage generating unit for reading of the power supply circuit for reading, and the voltage state monitoring unit for reading monitors a state of power supply of the voltage generating unit for reading. The voltage state monitoring unit for reading outputs a power supply state notifying signal for reading to the flash memory controller as a monitoring result. The flash memory controller resets the voltage generating unit for reading based on the received power supply state notifying signal” (par. 0726). “The flash memory controller controls a power supply of the voltage generating unit for writing/erasing of the power supply circuit for writing/erasing, and the voltage state monitoring unit for writing/erasing monitors a state of power supply of the voltage generating unit for writing/erasing. The voltage state monitoring unit for writing/erasing outputs a power supply state notifying signal for writing/erasing to the flash memory controller as a monitoring result. The flash memory controller resets the voltage generating unit for writing/erasing based on the received power supply state notifying signal” (par. 0727)].
Before the effective date of the invention, it would have been obvious to modify the system/method of the combination of Sokolov, Barkley and Ozawa to include provide a monitoring voltage feedback as taught by Tanaka in order to verify that the dynamic power limit command of Zokolov is not exceeded, since doing so would provide the benefits of [enabling “to control the power supply voltage in a realistic, dynamic, and a fine-tuned manner” (par. 0715)].
The combination of Sokolov, Barkley, Ozawa and Tanaka does not expressly disclose wherein the dynamic power limit command configures the device processor to defer background maintenance processes including a garbage collection task during reduced power operations; however, regarding these limitations, Boysan teaches [“the determination of whether data folding and/or garbage collection occurs is based on the power mode of an apparatus. For instance, data folding and/or garbage collection may be reserved for instances in which the apparatus is operating in an AC power mode (e.g., plugged in), such that data folding and/or garbage collection is delayed while the apparatus is in a DC power mode (e.g., operating on battery power). As described further herein, the timing of when operations such as data folding and/or garbage collection are performed can be based on a number of other factors including, but not limited to, the capacity of a DC power source (e.g., remaining battery life), the available storage capacity of the system, the amount and/or status of cold data, the amount of unanswered I/O requests, and/or the amount of garbage collection opportunities available, among various other factors.” (par. 0013)].
Before the effective date of the invention, it would have been obvious to modify the system/method of the combination of Sokolov, Barkley, Ozawa and Tanaka to have the dynamic power limit command configures the device processor to defer background maintenance processes including a garbage collection task during reduced power operations as taught by Boysan since doing so would provide the benefits of [increasing battery life and/or performance of a device (par. 0013)].
Sokolov, Barkley, Ozawa, Tanaka  and Boysan are analogous art because they are from the same field of endeavor of data storage and control.
Therefore, it would have been obvious to combine Zokolov, Barkley, Ozawa and Tanaka with Boysan for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The solid state memory as claimed in claim 1 wherein the power manager unit is further configured to modulate voltage for the data error detection-and-correction unit based on the adjusted threshold of the dynamic power limit command and wherein the data error detection-and-correction unit includes a pause/terminate error correction code (ECC) unit configured, by the dynamic power limit command, to select a mode of operation from: a full capability ECC mode; a paused ECC mode; an error detection only mode; and a mode configured to operate with a reduced capability ECC array [Sokolov teaches “power saving mode” (par. 0031) where “Reducing the strength of pre-processing algorithm (such as ECC…)… the computing power that must be invested in implementing the code. Reducing the strength of the code may mean using a simpler code or no code at all. In this way, the power consumed by the controller itself in code computation is reduced” (par. 0041). Sokolov further teaches “full power mode… full-power writing… the controller may compute a strong error-correcting code, and may write the data together with code to a memory unit at the full data density” (par. 0036)].  
As per claim 3. The solid state memory as claimed in claim 1 wherein the device processor is configured to elect an error correction code (ECC) based on the dynamic power limit command active during a write command [Zokolov teaches “Reducing the strength of pre-processing algorithm (such as ECC…)… the computing power that must be invested in implementing the code. Reducing the strength of the code may mean using a simpler code or no code at all. In this way, the power consumed by the controller itself in code computation is reduced” (par. 0041). Sokolov further teaches “If controller… determines at step 46 that the line power is on, it writes the data to the memory array… in full power mode, at a full-power writing… the controller may compute a strong error-correcting code, and may write the data together with code to a memory unit at the full data density” (par. 0036)].    
As per claim 4. The solid state memory as claimed in claim 1 wherein the power manager unit is further configured to select between a full performance error correction code (ECC) array and a reduced power ECC unit based on the dynamic power limit command array [Sokolov teaches “power saving mode” (par. 0031) where “Reducing the strength of pre-processing algorithm (such as ECC…)… the computing power that must be invested in implementing the code. Reducing the strength of the code may mean using a simpler code or no code at all. In this way, the power consumed by the controller itself in code computation is reduced” (par. 0041). Sokolov further teaches “full power mode… full-power writing… the controller may compute a strong error-correcting code, and may write the data together with code to a memory unit at the full data density” (par. 0036)].  
As per claim 9. The solid state memory as claimed in claim 1 wherein the device processor is further configured to reset the data error detection-and-correction unit when the device processor detects the dynamic power limit command that indicates a full power and performance command [Sokolov further teaches “If controller… determines at step 46 that the line power is on, it writes the data to the memory array… in full power mode, at a full-power writing… the controller may compute a strong error-correcting code, and may write the data together with code to a memory unit at the full data density” (par. 0036)].  
As per claim 11. A method of operation of a solid state memory solid state memory comprising: receiving a dynamic power limit command through an interface circuit for update a metadata log with an adjusted threshold for controlling reduced voltage writes, 23Docket No: 49-051.CP and error control operations, providing continued operation based on the dynamic power limit command; configuring a power manager unit, by the device processor, wherein the device processor loads registers in the power manager unit, for altering a configuration of a non-volatile memory array for meeting a requirement of the dynamic power limit command received by the device processor, includes the power manager unit configured to adjust voltages for read, write, erase, and monitoring a voltage feedback in order to verify the dynamic power limit command is not exceeded; configuring a data error detection-and-correction unit for pausing correction of error data, select a low power error correction unit, enable a reduced error correction code (ECC) array, switch from error detection-and-correction to error detection, or a combination thereof in response to the dynamic power limit command; and updating the metadata log with configuration data from the power manager unit [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 12. The method as claimed in claim 11 further comprising modulating a voltage, by the power manager unit, for the data error detection-and-correction unit based on the threshold of the dynamic power limit command and wherein the data error detection- and-correction unit includes a pause/terminate error correction code (ECC) unit configured, by the dynamic power limit command, to select a mode of operation from: a full capability ECC mode; a paused ECC mode ; an error detection only mode; and a mode configured to operate with a reduced capability ECC array [The rationale in the rejection of claim 2 is herein incorporated].  
 As per claim 13. The method as claimed in claim 11 wherein configuring the device processor to select an error correction code (ECC) based on the dynamic power limit command active during a write command [The rationale in the rejection of claim 3 is herein incorporated].  
  As per claim 14. The method as claimed in claim 11 further comprising selecting between a full performance error correction code (ECC) array and a reduced power ECC unit based on the dynamic power limit command [The rationale in the rejection of claim 4 is herein incorporated].  
[The rationale in the rejection of claim 9 is herein incorporated].    

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov et al. (US 2008/0126686) in view of Barkley et al. (US 8,725,928), Ozawa et al. (US 2007/0201294 A1), Tanaka et al. (US 2013/0124888) and Boysan et al. (US 2016/0225459) as applied in the rejection of claim 1 above, and further in view of Desireddi et al. (US 2013/0314988). 
As per claim 5. The solid state memory as claimed in claim 1 wherein the device processor is further configured to execute a software or hardware correction of error data [Sokolov teaches “The memory controller may also encode the data with suitable error correction codes before writing to the array, as well as decoding and correcting errors in the data upon readout” (par. 0020)] when a voltage feedback that exceeds a voltage threshold set by the dynamic power limit command is detected [Regarding this limitation, the limitation is recited in the alternative only as it occurs “when” a voltage feedback exceeds a voltage threshold and otherwise, the condition does not occur and is the limitations following the condition would thus not be required by the claim]; but, the combination of Sokolov, Barkley, Ozawa, Tanaka and Boysan does not expressly disclose the correction of the data when a voltage feedback exceeds a voltage threshold; however, regarding the limitations, Desireddi teaches [“The controller… may include an error correction code (ECC) engine… The ECC decoder… may be configured to decode the error correction information of the data read from the memory… to correct errors in the data…” (par. 0021) where “Errors may be determined by the ECC decoder 114, e.g., after each logical page of data is read, after a block of data that includes multiple logical pages is read, when an expected movement in one or more reference voltages exceeds a threshold value” (par. 0054)].
Sokolov, Barley, Ozawa, Tanaka, Boysan and Desireddi are analogous art because they are from the same field of endeavor of data storage and control.
Before the effective date of the invention, it would have been obvious to modify the system/method of the combination of Sokolov, Barkley, Ozawa, Tanaka and Boysan to perform the error correction when voltage feedback exceeds a voltage threshold as taught by Desireddi since doing so would provide the benefits of providing enhanced error correction capabilities. 

As per claim 15. The method as claimed in claim 1 further comprising executing a software or hardware correction of error data when a voltage feedback that exceeds the dynamic power limit command is detected [The rationale in the rejection of claim 5 is herein incorporated].  

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov et al. (US 2008/0126686) in view of Barkley et al. (US 8,725,928), Ozawa et al. (US 2007/0201294 A1),Tanaka et al. (US 2013/0124888) and Boysan et al. (US 2016/0225459) as applied in the rejection of claim 1 above, and further in view of Woo et al. (US 2014/0164673). 
As per claim 6. The combination of Sokolov, Barkley, Ozawa and Tanaka teaches The solid state memory as claimed in claim 1 but does not expressly disclose wherein the device processor is further configured to interpret the dynamic power limit command and determine a size of a reduced error correction code (ECC) array as a portion of a full performance ECC array; however, regarding these limitations, Woo teaches [“Activation and inactivation of the ECC engines EN0 to ENj may be decided according to a value stored at the register 1214. As described later, a value of the register 1214 may be decided in view of operating conditions of a memory controller 1100. A part or all of the ECC engines EN0 to ENj may be activated according to a value stored at the register 1214. For example, when high performance is required, a value of the register 1214 may be decided such that all of the ECC engines EN0 to ENj are activated. When low power is required or management of peak power is required, a value of the register 1214 may be decided such that one or more, but not all, of the ECC engines EN0 to ENj are activated.” (par. 0067) thus having a smaller size of the error correction engines/array].  
Sokolov, Barley, Ozawa, Tanaka, Boysan and Woo are analogous art because they are from the same field of endeavor of data storage and control.
Before the effective date of the invention, it would have been obvious to modify the system/method of the combination of Sokolov, Barkley, Ozawa, Tanaka and Boysan to interpret the dynamic power limit command and determine a size of a reduced error correction code (ECC) array as a portion of a full performance ECC array as taught by Woo since doing so would provide [reliability and performance as well as improved error correction capability with reduced latency (pars. 0014-0015)].

As per claim 16. The method as claimed in claim 1 further comprising determining a size of a reduced error correction code (ECC) array as a portion of a full performance ECC array based on interpreting the dynamic power limit command [The rationale in the rejection of claim 6 is herein incorporated].  

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov et al. (US 2008/0126686) in view of Barkley et al. (US 8,725,928), Ozawa et al. (US 2007/0201294 A1), Tanaka et al. (US 2013/0124888) and Boysan et al. (US 2016/0225459) as applied in the rejection of claim 1 above, and further in view of Lien et al. (US 2016/0350183).
As per claim 7. The combination of Sokolov, Barkley, Ozawa, Tanaka and Boysan The solid state memory as claimed in claim 1 wherein the data error detection-and-correction unit is further configured to operate with a low density parity check (LDPC); however, regarding these limitations, Lien teaches [error correction codes including “low-density parity-check codes (LDPC) (par. 0047)].  
Sokolov, Barley, Ozawa, Tanaka, Boysan and Lien are analogous art because they are from the same field of endeavor of data storage and control.
Before the effective date of the invention, it would have been obvious to modify the system/method of the combination of Sokolov, Barkley, Ozawa, Tanaka and Boysan to have the error correction operate with a low density parity check (LDPC) code since doing so would provide the benefits of allowing for efficient error correction.
Therefore, it would have been obvious to combine Zokolov, Barkley, Ozawa, Tanaka, Boysan and Lien for the benefit of creating a storage system/method to obtain the invention as specified in claim 7.
As per claim 8. The combination of Sokolov, Barkley, Ozawa and Tanaka teaches The solid state memory as claimed in claim 1 but does not expressly disclose wherein the data error detection-and-correction unit is further configured to operate with a Bose, Chaudhuri, and Hocquenghem (BCH) code; however, regarding these limitations, Lien teaches [error correction code (ECC) including Bose, Chaudhuri, and Hocquenghem (BCH) code (pars. 0047, 0061)].  
Sokolov, Barley, Ozawa, Tanaka and Lien are analogous art because they are from the same field of endeavor of data storage and control.
Before the effective date of the invention, it would have been obvious to modify the system/method of the combination of Sokolov, Barkley, Ozawa and Tanaka to have the error correction 
Therefore, it would have been obvious to combine Zokolov, Barkley, Ozawa, Tanaka and Lien for the benefit of creating a storage system/method to obtain the invention as specified in claim 8.
As per claim 17. The method as claimed in claim 1 wherein configuring the data error detection-and- correction unit for the performance error correction code (ECC) unit includes configuring the performance ECC unit to operate as a low density parity check (LDPC) [The rationale in the rejection of claim 7 is herein incorporated].    
As per claim 18. The method as claimed in claim 11 wherein configuring the data error detection-and- correction unit includes configuring a reduced power error correction code (ECC) unit wherein the reduced power ECC unit operates with a Bose. Chaudhuri, and Hocquenghem (BCH) code [The rationale in the rejection of claim 8 is herein incorporated].  

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov et al. (US 2008/0126686) in view of Barkley et al. (US 8,725,928), Ozawa et al. (US 2007/0201294 A1), Tanaka et al. (US 2013/0124888) and Boysan et al. (US 2016/0225459) as applied in the rejection of claim 1 above, and further in view of Akimoto (US 2015/0365110).  
As per claim 10. The combination of Sokolov, Barkley, Ozawa, Tanaka and Boysan teaches The solid state memory as claimed in claim 1 wherein the power manager unit is further configured to set a threshold for switching between a high performance error correction code (ECC) unit and a reduced power error correction code (ECC) unit based on the dynamic power limit command [Sokolov teaches low power mode as well as full power mode, where in low power mode, the system/method provides reduced strength ECC and in full power mode, a strong error-correction code is provided (pars. 0031, 0033, 0036, 0041)] but does not   expressly disclose a threshold for switching between one more or the other; however, regarding these limitations, Akimoto teaches [“The error correction processing unit 13 compares the correction rate for the respective states, which was acquired from the correction rate calculation unit 12, with a predetermined threshold P.sub.H which is set in advance (step S801), and if the correction rate for the respective states exceeds the predetermined threshold P.sub.H, the error correction processing unit 13 refers to the parameters of the error correction code, and switches the error correction code to a code that has a higher correction capability (step S802). If the correction rate for the respective states does not exceed the predetermined threshold P.sub.H, on the other hand, the error correction processing unit 13 compares the correction rate for the respective states with the predetermined threshold P.sub.L that is set (step S803), and if the correction rate for the respective states is below the predetermined threshold P.sub.L, the error correction processing unit 13 refers to the parameter of the error correction code, and switches the error correction code to a code that has a lower correction capability (step S804).” (par. 0066)].
Sokolov, Barley, Ozawa, Tanaka, Boysan and Akimoto are analogous art because they are from the same field of endeavor of data storage and control.
Before the effective date of the invention, it would have been obvious to modify the system/method of the combination of Sokolov, Barkley, Ozawa, Tanaka and Boysan to a threshold for switching between error correction codes as taught by Akimoto since doing so would provide the benefits of [allowing “adjusting the timing of switching the error correction code depending on the situation after installation in the operation environment” (par. 0068)].
Therefore, it would have been obvious to combine Zokolov, Barkley, Ozawa, Tanaka, Boysan and Akimoto for the benefit of creating a storage system/method to obtain the invention as in claim 10.
As per claim 20. The method as claimed in claim 11 wherein configuring the power manager unit includes the device processor loading registers in the power manager unit to set a threshold for switching between a high performance error correction code (ECC) unit and a reduced power error correction code (ECC) unit by the dynamic power limit command [The rationale in the rejection of claim 10 is herein incorporated].  
ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
Applicant's arguments filed on 1/20/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 
CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 11, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135